Appeal from an order and judgment of
the Supreme Court at Special Term, entered in Albany County, which granted the defendants’ motion for summary judgment declaring section 8.47 of the Regulations of the New York State Police constitutional and valid. This declaratory judgment action questions the constitutionality of regulation 8.47 of the Division of State Police. The regulation prohibits a member of the State Police from holding a public or political office, either elective or appointive, while an active member of the State Police. The appellant was elected a Trustee of the Board of Education of the Waterloo Central School District No. 1 in 1970 while a member of the police. Pursuant to the requirements of regulation 8.47 he was ordered to resign his school position. Considering the nature of the office and the duties of police officers, the regulation is a reasonable exercise of administrative policy by the Superintendent of the State Police. (Matter of Lecci v. Looney, 33 A D 2d 916, 36 A D 2d 580, mot. for lv. to app. den. 28 N Y 2d 485.) Order and judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Sweeney, Simons and Kane, JJ., concur.